

	

		II

		109th CONGRESS

		1st Session

		S. 853

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To direct the Secretary of State to establish a program

		  to bolster the mutual security and safety of the United States, Canada, and

		  Mexico, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the North American Cooperative

			 Security Act.

		2.North American

			 Security Initiative

			(a)In

			 generalThe Secretary of

			 State shall enhance the mutual security and safety of the United States,

			 Canada, and Mexico by providing a framework for better management,

			 communication, and coordination between the Governments of North

			 America.

			(b)ResponsibilitiesIn

			 implementing the provisions of this Act, the Secretary of State shall carry out

			 all of the activities described in this Act.

			3.Improving the

			 exchange of information on north american security

			(a)ReportNot later than 6 months after the date of

			 enactment of this Act, and every 6 months thereafter, the Secretary of State,

			 in coordination with the Secretary of Homeland Security and the Secretary of

			 Defense, each responsible for their pertinent areas of jurisdiction, shall

			 submit a joint report, to the congressional committees listed under subsection

			 (b) that contains a description of the efforts to carry out this section and

			 sections 4 through 7.

			(b)Appropriate

			 Congressional Committees DefinedThe congressional committees

			 listed under this subsection are—

				(1)the Committee on

			 Foreign Relations of the Senate;

				(2)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

				(3)the Committee on

			 International Relations of the House of Representatives;

				(4)the Select

			 Committee on Homeland Security of the House of Representatives;

				(5)the Committee on

			 Armed Services of the Senate; and

				(6)the Committee on

			 Armed Services of the House of Representatives.

				(c)ContentsA

			 report submitted under subsection (a) shall contain a description of each of

			 the following:

				(1)Security and

			 the movement of goodsThe progress of the development and

			 expansion of public-private partnerships to secure the supply chain of goods

			 coming into North America and expedite the movement of low-risk goods,

			 including the status of—

					(A)the Fast and

			 Secure Trade program (referred to in this subsection as FAST) at

			 major crossings, and the progress made in implementing the Fast and Secure

			 Trade program at all remaining commercial crossings between Canada and the

			 United States;

					(B)marketing

			 programs to promote enrollment in FAST;

					(C)finding ways and

			 means of increasing participation in FAST; and

					(D)the

			 implementation of FAST at the international border between Mexico and the

			 United States.

					(2)Cargo security

			 and movement of goodsThe progress made in developing and

			 implementing a North American cargo security strategy that creates a common

			 security perimeter by enhancing technical assistance for programs and systems

			 to support advance reporting and risk management of cargo data, improved

			 integrity measures through automated collection of fees, and advance technology

			 to rapidly screen cargo.

				(3)Border wait

			 timesThe progress made by the Secretary of State, in

			 consultation with national, provincial, and municipal governments, to—

					(A)reduce waiting

			 times at international border crossings through low-risk land ports of entry

			 facilitating programs, including the status of the Secure Electronic Network

			 for Travelers Rapid Inspection program (referred to in this section as

			 SENTRI) and the NEXUS program;

					(B)measure and

			 report wait times for commercial and non-commercial traffic at the land ports,

			 and establish compatible performance standards for operating under normal

			 security alert conditions; and

					(C)identify,

			 develop, and deploy new technologies to—

						(i)further advance

			 the shared security goals of Canada, Mexico, and the United States; and

						(ii)promote the

			 legitimate flow of both people and goods across international borders.

						(4)Border

			 infrastructureEfforts to pursue joint investments in and

			 protection of border infrastructure, including—

					(A)priority ports of

			 entry;

					(B)plans to expand

			 dedicated lanes and approaches and improve border infrastructure in order to

			 meet the objectives of FAST;

					(C)the development

			 of a strategic plan for expanding the number of dedicated FAST lanes at major

			 crossings at the international border between Mexico and the United States;

			 and

					(D)an inventory of

			 border transportation infrastructure in major transportation corridors.

					(5)Security

			 clearances and document integrityThe development of more common

			 or otherwise equivalent enrollment, security, technical, and biometric

			 standards for the issuance, authentication, validation, and repudiation of

			 secure documents, including—

					(A)technical and

			 biometric standards based on best practices and consistent with international

			 standards for the issuance, authentication, validation, and repudiation of

			 travel documents, including—

						(i)passports;

						(ii)visas;

			 and

						(iii)permanent

			 resident cards;

						(B)working with the

			 Governments of Canada and Mexico to encourage foreign governments to enact laws

			 controlling alien smuggling and trafficking, use, and manufacture of fraudulent

			 travel documents and information sharing;

					(C)applying the

			 necessary pressures and support to ensure that other countries meet proper

			 travel document standards and are equally committed to travel document

			 verification before transit to other countries, including the United States;

			 and

					(D)providing

			 technical assistance for the development and maintenance of a national database

			 built upon identified best practices for biometrics associated with visa and

			 travel documents.

					(6)Immigration and

			 visa managementThe progress on efforts to share information on

			 high-risk individuals that might attempt to travel to Canada, Mexico, or the

			 United States, including—

					(A)immigration

			 lookout data on high risk individuals by implementing the Statement of Mutual

			 Understanding on Information Sharing, which was signed by Canada and the United

			 States in February 2003; and

					(B)immigration fraud

			 trends and analysis, including asylum and document fraud.

					(7)Visa policy

			 coordination and immigration securityThe progress made by the

			 Governments of Canada, Mexico, and the United States to enhance North American

			 security by cooperating on visa policy and identifying best practices regarding

			 immigration security, including—

					(A)enhancing

			 consultation among visa issuing officials at consulates or embassies of Canada,

			 Mexico, and the United States throughout the world to share information,

			 trends, and best practices on visa flows;

					(B)comparing the

			 procedures and policies of Canada and the United States related to visitor visa

			 processing, including—

						(i)application

			 process;

						(ii)interview

			 policy;

						(iii)general

			 screening procedures;

						(iv)visa

			 validity;

						(v)quality control

			 measures; and

						(vi)access to appeal

			 or review;

						(C)converging the

			 list of visa waiver countries;

					(D)providing

			 technical assistance for the development and maintenance of a national database

			 built upon identified best practices for biometrics associated with immigration

			 violators;

					(E)developing and

			 implementing a North American immigration security strategy that works toward

			 the development of a common security perimeter by enhancing technical

			 assistance for programs and systems to support advance automated reporting and

			 risk targeting of international passengers;

					(F)the progress made

			 toward sharing information on lost and stolen passports on a real-time basis

			 among immigration or law enforcement officials of the Governments of Canada,

			 Mexico, and the United States; and

					(G)the progress made

			 by the Department of State in collecting 10 fingerprints from all visa

			 applicants.

					(8)North american

			 visitor overstay programThe progress made to implement parallel

			 entry-exit tracking systems between Canada and the United States—

					(A)to share

			 information on third country nationals who have overstayed in either country;

			 and

					(B)that respect the

			 privacy laws of each country.

					(9)Terrorist watch

			 listsThe progress made to enhance capacity of the United States

			 to combat terrorism through the coordination of counterterrorism efforts,

			 including—

					(A)bilateral

			 agreements between Canada and the United States and between Mexico and the

			 United States to govern the sharing of terrorist watch list data and to

			 comprehensively enumerate the uses of such data by the governments of each

			 country;

					(B)establishing

			 appropriate linkages between Canada, Mexico, and the United States Terrorist

			 Screening Center; and

					(C)working to

			 explore with foreign governments the establishment of a multilateral watch list

			 mechanism that would facilitate direct coordination between the country that

			 identifies an individual as an individual included on a watch list, and the

			 country that owns such list, including procedures that satisfy the security

			 concerns and are consistent with the privacy and other laws of each

			 participating country.

					(10)Money

			 laundering, income tax evasion, currency smuggling, and alien

			 smugglingThe progress made to improve information sharing and

			 law enforcement cooperation in organized crime, including—

					(A)information

			 sharing and law enforcement cooperation, especially in areas of currency

			 smuggling, money laundering, alien smuggling and trafficking in alcohol,

			 firearms, and explosives;

					(B)implementing the

			 Canada-United States Firearms Trafficking Action Plan;

					(C)the feasibility

			 of formulating a firearms trafficking action plan between Mexico and the United

			 States;

					(D)developing a

			 joint threat assessment on organized crime between Canada and the United

			 States;

					(E)the feasibility

			 of formulating a joint threat assessment on organized crime between Mexico and

			 the United States;

					(F)developing

			 mechanisms to exchange information on findings, seizures, and capture of

			 individuals transporting undeclared currency; and

					(G)developing and

			 implementing a plan to combat the transnational threat of illegal drug

			 trafficking.

					(11)Counterterrorism

			 programsEnhancements to counterterrorism coordination,

			 including—

					(A)reviewing

			 existing counterterrorism efforts and coordination to maximize effectiveness;

			 and

					(B)identifying best

			 practices regarding the sharing of information and intelligence.

					(12)Law

			 enforcement cooperationThe enhancement of law enforcement

			 cooperation through enhanced technical assistance for the development and

			 maintenance of a national database built upon identified best practices for

			 biometrics associated with known and suspected criminals or terrorists,

			 including—

					(A)exploring the

			 formation of law enforcement teams that include personnel from the United

			 States and Mexico, and appropriate procedures from such teams; and

					(B)assessing the

			 threat and risk of the St. Lawrence Seaway System and the Great Lakes and

			 developing appropriate marine enforcement programs based on the integrated

			 border team framework.

					(13)Biosecurity

			 cooperationThe progress made to increase and promote cooperation

			 in the analysis and assessments of intentional threats to biosecurity,

			 including naturally occurring threats, as well as in the United States

			 prevention and response capacity and plans to respond to these threats,

			 including—

					(A)mapping

			 relationships among key regulatory and border officials to ensure effective

			 cooperation in planning and responding to a biosecurity threat; and

					(B)working jointly

			 in support of the Public Health Security and Bioterrorism Preparedness and

			 Response Act of 2002 (Public Law 107–188; 116 Stat. 594) to develop a regime

			 that employs a risk management approach to the movement of foods and food

			 products in our countries and across our shared border, and which builds upon

			 and harmonizes with customs processes.

					(14)Protection

			 against nuclear and radiological threatsThe progress made to

			 increase cooperation to prevent nuclear and radiological smuggling,

			 including—

					(A)identifying

			 opportunities to increase cooperation to prevent smuggling of nuclear or

			 radioactive materials, including improving export controls for all materials

			 identified on the high-risk sources list maintained by the International Atomic

			 Energy Agency;

					(B)working

			 collectively with other countries to install radiation detection equipment at

			 foreign land crossings to examine cargo destined for North America;

					(C)enhancing border

			 controls through effective technical cooperation and other forms of cooperation

			 to—

						(i)prevent the

			 smuggling of radiological materials; and

						(ii)examine related

			 next-generation equipment;

						(D)enhancing

			 physical protection of nuclear facilities in North America through effective

			 technical and other forms of cooperation; and

					(E)developing a

			 program on physical protection for Mexican nuclear installations that increases

			 the level of the nuclear security culture of those responsible

			 for the physical protection of nuclear installations and transport of nuclear

			 material.

					(15)Emergency

			 management cooperationThe progress made regarding the

			 appropriate coordination of our systems and planning and operational standards

			 for emergency management, including the development of an interoperable

			 communications system or the appropriate coordination of existing systems for

			 Canada, Mexico, and the United States for cross-border incident

			 management.

				(16)Cooperative

			 energy policyThe progress of efforts to—

					(A)increase reliable

			 energy supplies for the region’s needs and development;

					(B)streamline and

			 update regulations concerning energy;

					(C)promote energy

			 efficiency, conservation, and technologies;

					(D)work with the

			 Governments of Canada and Mexico to develop a North American energy alliance to

			 bolster our collective security by increased reliance on North American energy

			 sources; and

					(E)work with the

			 Government of Mexico to—

						(i)increase Mexico’s

			 crude oil and natural gas production by obtaining the technology and financial

			 resources needed by Mexico for energy sector development;

						(ii)attract

			 sufficient private direct investment in the upstream sector, within its

			 constitutional framework, to foster the development of additional crude oil and

			 natural gas production; and

						(iii)attract the

			 private direct investment in the downstream sector, within its domestic legal

			 framework, to foster the development of additional domestic refining capacity

			 to reduce costs for consumers and to move Mexico toward self-sufficiency in

			 meeting its domestic energy needs.

						(17)Feasibility of

			 common external tariff and development assistance to the economy of

			 mexicoThe progress of efforts to determine the feasibility

			 of—

					(A)harmonizing

			 external tariffs on a sector-by-sector basis to the lowest prevailing rate

			 consistent with multilateral obligations, with the goal of creating a long-term

			 common external tariff;

					(B)accelerating and

			 expanding the implementation of existing smart border actions

			 plans to facilitate intra-North American travel and commerce;

					(C)working with

			 Mexican authorities to devise a set of policies designed to stimulate the

			 Mexican economy that—

						(i)attracts

			 investment;

						(ii)stimulates

			 growth; and

						(iii)commands broad

			 public support and provides for Mexicans to find jobs in Mexico; and

						(D)working to

			 support the development of Mexican industries, job growth, and appropriate

			 improvements to social services.

					4.Information

			 sharing agreementsThe

			 Secretary of State, in coordination with the Secretary of Homeland Security and

			 the Government of Mexico, is authorized to negotiate an agreement with Mexico

			 to—

			(1)cooperate in impeding the ability of third

			 country nationals from using Mexico as a transit corridor for unauthorized

			 entry into the United States; and

			(2)provide technical assistance to support

			 stronger immigration control at the border with Mexico.

			5.Improving the

			 security of Mexico's southern border

			(a)Technical

			 assistanceThe Secretary of

			 State, in coordination with the Secretary of Homeland Security, the Canadian

			 Department of Foreign Affairs, and the Government of Mexico, shall establish a

			 program to—

				(1)assess the

			 specific needs of Guatemala and Belize in maintaining the security of the

			 borders of such countries;

				(2)use the

			 assessment made under paragraph (1) to determine the financial and technical

			 support needed by Guatemala and Belize from Canada, Mexico, and the United

			 States to meet such needs;

				(3)provide technical

			 assistance to Guatemala and Belize to secure issuance of passports and travel

			 documents by such countries; and

				(4)encourage

			 Guatemala and Belize to—

					(A)control alien

			 smuggling and trafficking;

					(B)prevent the use

			 and manufacture of fraudulent travel documents; and

					(C)share relevant

			 information with Mexico, Canada, and the United States.

					(b)ImmigrationThe

			 Secretary of Homeland Security, in consultation with the Secretary of State and

			 appropriate officials of the Governments of Guatemala and Belize, shall provide

			 robust law enforcement assistance to Guatemala and Belize that specifically

			 addresses migratory issues to increase the ability of the Government of

			 Guatemala to dismantle human smuggling organizations and gain tighter control

			 over the border.

			(c)Border security

			 between Mexico and Guatemala or BelizeThe Secretary of State, in

			 consultation with the Secretary of Homeland Security, the Government of Mexico,

			 and appropriate officials of the Governments of Guatemala, Belize, and

			 neighboring contiguous countries, shall establish a program to provide needed

			 equipment, technical assistance, and vehicles to manage, regulate, and patrol

			 the international border between Mexico and Guatemala and between Mexico and

			 Belize.

			(d)Tracking

			 central american gangsThe Secretary of State, in coordination

			 with the Secretary of Homeland Security, the Director of the Federal Bureau of

			 Investigation, the Government of Mexico, and appropriate officials of the

			 Governments of Guatemala, Belize, and other Central American countries,

			 shall—

				(1)assess the direct

			 and indirect impact on the United States and Central America on deporting

			 violent criminal aliens;

				(2)establish a

			 program and database to track Central American gang activities, focusing on the

			 identification of returning criminal deportees;

				(3)devise an

			 agreed-upon mechanism for notification applied prior to deportation and for

			 support for reintegration of these deportees; and

				(4)devise an

			 agreement to share all relevant information with the appropriate agencies of

			 Mexico and other Central American countries.

				(e)Aerial

			 interdiction of narcotrafficking through central america and

			 panamaThe Secretary of State shall examine the feasibility of

			 entering into an agreement with Panama and the other countries of Central

			 America regarding the aerial interdiction program commonly known as

			 Airbridge Denial.

			6.North American

			 defense institutions

			(a)In

			 generalThe Secretary of Defense, in consultation with the

			 Secretary of State, shall examine the feasibility of—

				(1)strengthening

			 institutions for consultations on defense issues among the United States,

			 Mexico, and Canada, specifically through—

					(A)the Joint

			 Interagency Task Force South;

					(B)the Permanent

			 Joint Board on Defense;

					(C)joint-staff

			 talks; and

					(D)senior Army

			 border talks;

					(2)proposing

			 mechanisms to reach agreements with the Government of Canada or Mexico

			 regarding contingency plans for responding to threats along the international

			 borders of the United States;

				(3)in consultation

			 with the Governments of Canada and Mexico, and with input from the United

			 States Northern Command—

					(A)developing

			 bilateral and trilateral capabilities and coordination mechanisms to address

			 common threats along shared borders; and

					(B)work together to

			 clearly define the term threats to only encompass military or

			 defense-related threats, rather than other threats to homeland security;

					(4)offering

			 technical support to willing regional parties to maintain air space security,

			 including consultation mechanisms with the Joint Interagency Task Force and the

			 North American Aerospace Defense Command, to improve security in the North

			 American and Central American space; and

				(5)proposing

			 mechanisms to strengthen communication information and intelligence sharing on

			 defense issues among the United States, Mexico, and Canada.

				7.RepatriationThe Secretary of State shall—

			(1)apply the

			 necessary pressure on, and negotiate with, other countries to accept the

			 International Civil Aviation Organization Annex 9 one-time travel document

			 provided by the United States in lieu of official travel documents if an

			 inadmissible immigrant has not presented official travel documents or has

			 presented fraudulent ones; and

			(2)provide the

			 proper support and international pressure necessary to facilitate the removal

			 of inadmissible aliens from the United States and their repatriation in, or

			 reinstatement by, a responsible country, with a focus on criminal aliens that

			 are deemed particularly dangerous or potential terrorists.

			

